DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/22/2021 has been entered. Claims 1-2, 6, 8-16, and 19 remain pending in the application. 
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/23/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/23/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. PG publication 20140214005) further in view of Golzar (U.S. PG publication 20160045716) further in view of Schreck (U.S. PG publication 20120226341) further in view of Lenker (U.S. PG publication 20130274784).
In regard to claim 1,
Belson discloses a safety puncturing system (figure 1-3, item 10; see also figure 4A-4D which show the system puncturing the skin; paragraph [0042]: wherein accidental perforation or other trauma is limited do to the presence of the safety tip 32), adapted to perform a Seldinger technique (Examiner notes “adapted to perform a Seldinger technique” is an intended use limitation and the system of Belson is fully capable of performing a Seldinger technique since the guidewire, needle and catheter of Belson could be manipulated as required by the Seldinger technique. As defined on page 1 of Applicant’s disclosure “in accordance with this technique, the blood vessel is punctured by means of a relatively small cannula, and then a flexible guidewire is inserted into the blood vessel. The sharp cannula is then removed, and a catheter is inserted into the blood vessel either directly or by using a so-called lock. This catheter is guided by the guidewire that is already in the blood vessel. After the catheter has been inserted, the guidewire is withdrawn from the blood vessel”. Components 12, 22 and 30 of Belson could be used to perform a Seldinger technique i.e. inserting item 22 into the body, and then inserting item 30 within item 22, removing item 22 from the body, and then inserting item 12 into the body over item 30 and then removing item 30 due to their structure/function capabilities with one another) for preventing needle stick injury (paragraph [0042]: wherein accidental perforation or other trauma is limited do to 
wherein the proximal end of the cannula has a syringe cone (figure 3, item 18) and wherein the expanded region is adapted to permanently lock with syringe cone at the proximal end of the cannula (paragraph [0022]; slider 28 permanently locks to hub 18); and
wherein the distal end of the proximal section of the guidewire extends distally beyond the distal end of the cannula (see figure 4C below and figure 2 below: wherein the distal end of the proximal section of the guidewire extends distally beyond the distal end of the cannula) when the proximal end of the cannula and the expanded region of the guidewire are permanently locked (paragraph [0022]).
[AltContent: connector][AltContent: textbox (Proximal section of the guidewire)][AltContent: textbox (Distal section of the guidewire)][AltContent: arrow]
    PNG
    media_image1.png
    220
    336
    media_image1.png
    Greyscale

[AltContent: textbox (Proximal end of proximal section of the guidewire)][AltContent: connector][AltContent: textbox (Distal end of proximal section of the guidewire)][AltContent: arrow][AltContent: textbox (Distal section of the guidewire)][AltContent: textbox (Proximal section of the guidewire)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    651
    187
    media_image2.png
    Greyscale

Belson fails to disclose wherein the proximal section is releasably connected to the distal section, wherein the proximal end of the cannula has an undercut and wherein the expanded region has a projection or a collar which is adapted to permanently lock with the undercut at the proximal end of the cannula, and wherein the bevel of the cannula is protected by the distal end of the proximal section of the guidewire to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire.
Golzar teaches a guidewire (figure 2, item 10), wherein the proximal section (see figure 2 below) is releasably connected to the distal section (figure 2, item 18; paragraph [0027]: wherein break-away discontinuity 26 is included to enable the proximal section to be releasably connected to the distal [AltContent: ]section; paragraph [0007]).

[AltContent: textbox (Proximal section of the guidewire)]
    PNG
    media_image3.png
    768
    209
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal section and distal section of Belson to include a break-away discontinuity between the proximal section and the distal section resulting in the proximal section being releasably connected to the distal section, as taught by Golzar, for the purpose of enabling the removal of an end of a guidewire that may be damaged (paragraph [0033] of Golzar). 
Belson in view of Golzar fails to disclose wherein the proximal end of the cannula has an undercut and wherein the expanded region has a projection or a collar which is adapted to permanently lock with the undercut at the proximal end of the cannula, and wherein the bevel of the cannula is protected by the distal end of the proximal section of the guidewire to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire.
Schreck teaches a cannula (figure 1A, item 14) connected to a shaft (figure 1A, item 24), wherein the shaft has an expanded region (see figure 1A, item 22), wherein the proximal end of the cannula has a syringe cone (see figure 1A, item 18: wherein the female docking mechanism 18 is formed on a syringe cone) and an undercut (figure 1A, item 18) and wherein the expanded region has a projection or a collar (see figure 1A, item 22) which is adapted to permanently lock with the undercut at the proximal end of the cannula (paragraph [0066]-[0067]).

Belson in view of Golzar in view of Schreck fails to disclose wherein the bevel of the cannula is protected by the distal end of the proximal section of the guidewire to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire.
Lenker teaches wherein the bevel (figure 6, item 41) of the cannula (figure 6, item 2) is protected by the distal end of the proximal section (see figure 7 below: wherein the distal end of the proximal section as shown in figure 7 below contains shield 45; paragraph [0043]) of the guidewire (figure 7, item 44) to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire (Examiner notes to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire is an intended use limitation and the distal end of the proximal section of Lenker is fully capable of preventing needle stick injury of a user on removal of the cannula and the proximal section of the guidewire as supported by paragraph [0043]. Examiner notes if the entire system shown in figure 7 was removed and the components were held stationary to one another in the position shown in figure 7 when removed, the distal end of the proximal section of the guidewire would prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire since the sharp tip is blunted by the presence of the shield 45).
[AltContent: textbox (Distal section of the guidewire)][AltContent: connector][AltContent: textbox (Distal end of proximal section of the guidewire)][AltContent: connector]
    PNG
    media_image4.png
    489
    405
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the proximal section of the guidewire of Belson in view of Golzar in view of Schreck to comprises a shield to therefore result in wherein the bevel of the cannula is protected by the distal end of the proximal section of the guidewire to prevent needle stick injury of a user on removal of the cannula and the proximal section of the guidewire, as taught by Lenker, for the purpose of directly shielding the distal end of the cannula and to cause the sharp tip to be blunted (paragraph [0043] of Lenker).
In regard to claim 2,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1. Belson as modified by Golzar as modified by Schreck as modified by Lenker 
In regard to claim 6, 
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1. Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the cannula (see figure 4B, item 18 and 12) has a first length (see figure 4B: wherein the hub 18 and body 12 form the first length) and the proximal section of the guidewire has a second length (see figure 4B wherein item 28 and 30 form the second length; paragraph [0019]: wherein the guidewire extends 100 mm distally beyond the catheter body) being longer than the first length (see figure 4B and paragraph [0019]: wherein the guidewire extends 100 mm distally beyond the catheter body).
In regard to claim 14,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1. Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches further comprising a protecting element (figure 7, item 45 of Lenker) at the distal end of the proximal section of the guidewire (see figure 7, item 45 of Lenker and analysis of claim 1 above).
[AltContent: textbox (Distal section of the guidewire)][AltContent: connector][AltContent: textbox (Distal end of proximal section of the guidewire)][AltContent: connector]
    PNG
    media_image4.png
    489
    405
    media_image4.png
    Greyscale


In regard to claim 15,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 14. Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the protecting element comprises one or a combination of the following elements: conical collar or projection; wire helix; tubular section having a plurality of longitudinal cuts forming tube struts, wherein the tube struts are expanded in a bulging manner between the longitudinal cuts; spring elements having radially inwardly projecting projections and/or hooks (see figure 7, item 45, 47 and 48 of Lenker: wherein Lenker teaches a tubular section having a plurality of longitudinal cuts forming tube struts, wherein the tube struts are expanded in a bulging manner between the longitudinal 
In regard to claim 16,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 14. Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the expanded region of the guidewire is adapted to engage with the proximal end of the cannula (see figure 1B of Schreck and paragraph [0042] of Belson), and wherein the protecting element is configured to project distally beyond the distal end of the cannula (see figure 7 of Lenker and figure 4C of Belson) so that the bevel of the cannula is protected when the expanded region of the guidewire engages with the proximal end of the cannula (see figure 7 of Lenker and paragraph [0043] of Lenker).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. PG publication 20140214005) in view of Golzar (U.S. PG publication 20160045716) in view of Schreck (U.S. PG publication 20120226341) in view of Lenker (U.S. PG publication 20130274784) further in view of Jacobsen (U.S. patent no 6022369). 
In regard to claim 8,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1. Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire (see figure 2, item 26 of Golzar: wherein break-away discontinuity 26 is included to enable the proximal section to be releasably connected to the distal section; and paragraph [0007]). 
Belson in view of Golzar in view of Schreck in view of Lenker fails to disclose wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire by means of a welded or soldered joint.
Jacobsen teaches wherein a proximal section of a wire (figure 2, item 30) is releasably 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Belson in view of Golzar in view of Schreck in view of Lenker to substitute the break-away discontinuity of Belson in view of Golzar in view of Schreck in view of Lenker for a welded or soldered joint, as taught by Jacobsen, because the substitution is a simple substitution that would yield the same predictable result of enabling releasing between sections (column 2, line 12-column 2 line 17 of Jacobsen).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. PG publication 20140214005) in view of Golzar (U.S. PG publication 20160045716) in view of Schreck (U.S. PG publication 20120226341) in view of Lenker (U.S. PG publication 20130274784) further in view of Montano Jr. (U.S. Patent no. 5813405).
In regard to claim 9,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1.
Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire (see figure 2, item 26 of Golzar: wherein break-away discontinuity 26 is included to enable the proximal section to be releasably connected to the distal section; and paragraph [0007]).
Belson in view of Golzar in view of Schreck in view of Lenker fails to disclose wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire by means of two connecting elements.
Montano Jr. teaches a guidewire (figure 1 and 2, item 9) wherein the proximal section of the guidewire (figure 3, item 16) is releasably connected to the distal section of the guidewire (figure 3, item 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Belson in view of Golzar in view of Schreck in view of Lenker to substitute the break-away discontinuity of Belson in view of Golzar in view of Schreck in view of Lenker for two connecting means, as taught by Montano Jr., because the substitution is a simple substitution that would yield the same predictable result of enabling releasing between sections (column 2, line 27-31 of Montano Jr).
In regard to claim 10,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Montano Jr. teaches the safety puncturing system according to claim 9. Belson as modified by Golzar as modified by Schreck as modified by Lenker as modified by Montano Jr. teaches wherein the distal end of the proximal section of the guidewire has a first connecting element (figure 1, item 18 of Montano Jr.) and a proximal end of the distal section has a second connecting element (figure 1, item 10 of Montano Jr.) which can releasably engage with the first connecting element (column 2, line 27-31 of Montano Jr).
In regard to claim 11,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Montano Jr. teaches the safety puncturing system according to claim 10. Belson as modified by Golzar as modified by Schreck as modified by Lenker as modified by Montano Jr. teaches wherein the first connecting element has a thinned throat section and a rounded expanded section and/or wherein the second connecting element (figure 1, item 10 of Montano Jr.) has a receiving section (see figure 3 of Montano Jr. below) having an expandable opening (see figure 1 below of Montano Jr. and figure 3 of Montano Jr. which shows the opening expanded; column 3, line 41-48 of Montano Jr.).
[AltContent: textbox (Opening )][AltContent: arrow][AltContent: textbox (Receiving section)][AltContent: arrow]
    PNG
    media_image5.png
    674
    292
    media_image5.png
    Greyscale

In regard to claim 12,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Montano Jr. teaches the safety puncturing system according to claim 10. Belson as modified by Golzar as modified by Schreck as modified by Lenker as modified by Montano Jr. teaches wherein the second connecting element (figure 1, item 10 of Montano Jr.) has one or more recess(es) and/or opening(s) (figure 2, item 14 of Montano Jr wherein two slots 14 are present) with which projections and/or hooks (figure 1, item 20 and 22 of Montano Jr) can engage (see position shown in figure 4 of Montano Jr wherein the projections 20 and 22 are engaged with the slots via the fact that item 10 and 18 are connected to one another).
Claims 9-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. PG publication 20140214005) in view of Golzar (U.S. PG publication 20160045716) in view of Schreck (U.S. PG publication 20120226341) in view of Lenker (U.S. PG publication 20130274784) further in view of Thorud (U.S. Patent no. 6193706).
In regard to claim 9,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1.
Belson as modified by Golzar as modified by Schreck as modified by Lenker teaches wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire (see 
Belson in view of Golzar in view of Schreck in view of Lenker fails to disclose wherein the proximal section of the guidewire is releasably connected to the distal section of the guidewire by means of two connecting elements.
Thorud teaches wherein the proximal section of the guidewire (figure 1, item 11) is releasably connected to the distal section of the guidewire (figure 1, item 12) by means of two connecting elements (figure 1, item 15 forms a first connecting element and figure 1, item 26 forms a second connecting element).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Belson in view of Golzar in view of Schreck in view of Lenker to substitute the break-away discontinuity of Belson in view of Golzar in view of Schreck in view of Lenker for two connecting means, as taught by Thorud, because the substitution is a simple substitution that would yield the same predictable result of enabling releasing between sections (column 4, line 49-53 of Thorud).
In regard to claim 10,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Thorud teaches safety puncturing system according to claim 9. Belson as modified by Golzar as modified by Schreck as modified by Lenker as modified by Thorud teaches wherein the distal end of the proximal section of the guidewire has a first connecting element (figure 1, item 15 of Thorud) and a proximal end of the distal section has a second connecting element (figure 1, item 26 of Thorud) which can releasably engage with the first connecting element (column 4, line 49-53 of Thorud).
In regard to claim 11,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Thorud teaches safety 
[AltContent: textbox (Rounded expanded section)][AltContent: arrow]
    PNG
    media_image6.png
    514
    390
    media_image6.png
    Greyscale

In regard to claim 19,
Belson in view of Golzar in view of Schreck in view of Lenker in view of Thorud teaches safety puncturing system according to claim 11. Belson as modified by Golzar as modified by Schreck as modified by Lenker as modified by Thorud wherein the first connecting element has a spherical expanded section (see figure 1 of Thorud above and column 7, line 8-14; wherein the section identified above would shortened to be a spherical ball and therefore be a spherical expanded section) and/or wherein the second connecting element has a hemispherical receiving section.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. PG publication .
In regard to claim 13,
Belson in view of Golzar in view of Schreck in view of Lenker teaches the safety puncturing system according to claim 1.
Belson in view of Golzar in view of Schreck in view of Lenker fails to disclose further comprising a movable sleeve which is arranged around the guidewire in an area of the connection of the proximal section of the guidewire to the distal section of the guidewire.
Ales teaches further comprising a movable sleeve (figure 2, item 44) which is arranged around the guidewire (see entire structure shown in figure 2) in an area of the connection of the proximal section of the guidewire (figure 2, item 20) to the distal section of the guidewire (figure 1, item 18, not including item 20).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Belson in view of Golzar in view of Schreck in view of Lenker to include further comprising a movable sleeve which is arranged around the guidewire in an area of the connection of the proximal section of the guidewire to the distal section of the guidewire, as taught by Ales, for the purpose of facilitating the proximal section to breakaway from the distal section (column 5, line 7-19 of Ales) in order to provide a second connector with an identical end following detachment to the proximal section (column 1, line 8-15 of Ales).
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. Applicant argues on page 5 that Belson (U.S. PG publication 20140214005) does not describe a safety puncturing system for preventing needle stick injury of a user as recited in claim 1 as amended. . 
Applicant argues on page 6 that the technique underlying Belson is completely different from the Seldinger technique. Examiner notes claim 1 is a device claim and not a method claim. The claims do not require the system to perform the Seldinger technique, rather the system is required to be adapted to perform the Seldinger technique. As detailed above Belson is fully capable of performing a Seldinger technique since the guidewire, needle and catheter of Belson could be manipulated as required by the Seldinger technique. As defined on page 1 of Applicant’s disclosure “in accordance with this technique, the blood vessel is punctured by means of a relatively small cannula, and then a flexible guidewire is inserted into the blood vessel. The sharp cannula is then removed, and a catheter is inserted into the blood vessel either directly or by using a so-called lock. This catheter is guided by the guidewire that is already in the blood vessel. After the catheter has been inserted, the guidewire is withdrawn from the blood vessel”. Components 12, 22 and 30 of Belson could be used to perform a Seldinger technique, i.e. 
Applicant argues claims 2, 6, 8-16 and 19 depend directly or indirectly from and further define patentably distinct claim 1 as amended and are also believed allowable. Examiner respectfully disagrees as claim 1 is not patentably distinct, see response to arguments in regard to claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783